EXHIBIT 10.37

 

Amendment 1 to the License Agreement
Dated May 4, 1999 Between
General Dynamics Information Systems, Inc. (“GDIS”)
and Conductus, Inc. (“Conductus”)

 

Section 16.                                      Survival and Indemnity is
amended to add the following:

 

16.4  Lucent Agreement — Indemnity

 

Conductus is party to a certain agreement identified as "Superconducting Filter
Technology Joint Development Agreement," effective April 25, 1996, under which
Lucent Technologies, Inc. has an option to obtain a non-exclusive license in
Conductus' intellectual property.  The parties understand and agree that, should
Lucent Technologies, Inc. exercise such right, Conductus will indemnify GDIS for
any well documented loss of net profits directly arising from Lucent’s use of
such license rights where such exercise of rights is both (1) within the
Permitted Market; and (2) in direct competition with GDIS.  This indemnification
shall not apply where Lucent would not require a license from Conductus because
the government has a non-exclusive license in the background intellectual
property.  Where available, indemnification by Conductus will be satisfied by
giving GDIS credit for the amount of such lost profits out of future royalty
payments payable by GDIS to Conductus.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
this 12th day of May 1999.

 

GENERAL DYNAMICS INFORMATION SYSTEMS, INC.

 

By:

/s/ James Finley

 

 

[Name]

 

Its:

President

 

 

[Title]

 

 

CONDUCTUS, INC.

 

By:

/s/ Charles E. Shalvoy

 

 

[Name]

 

 

 

 

Its:

President & CEO

 

 

[Title]

 

 

--------------------------------------------------------------------------------